Citation Nr: 1000155	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1970.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in February 
2007, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
March 2006, the Veteran submitted an Authorization and 
Consent to Release form so VA could obtain treatment records 
from a private therapist.  It does not appear that the RO 
attempted to obtain those records, however.  As these records 
are potentially relevant to the claim, the records should be 
requested.  

Additionally, based on the Veteran's history that he stopped 
working in part due to his PTSD, another examination should 
be conducted and an opinion obtained to determine whether the 
Veteran's PTSD renders him unable to obtain or maintain 
substantially gainful employment. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his PTSD 
and to provide any releases necessary for 
the VA to secure private medical records 
of such treatment or evaluation, to 
include a release for records from M.A.  
The RO/AMC should then obtain and 
associate with the claims file any 
treatment records identified by the 
Veteran, to include all outstanding VA 
treatment records.  

2.  The RO/AMC should afford the Veteran 
a VA examination to determine the current 
level of impairment caused by PTSD.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and to report complaints and 
clinical findings in detail.  The examiner 
is also requested to offer an opinion as 
to the degree of impairment the Veteran's 
PTSD causes in his ability to obtain or 
retain substantially gainful employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


